Order entered February 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01765-CV

                          IN THE INTEREST OF J.T.A., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-54435-2011

                                           ORDER
       We GRANT appellant’s January 30, 2014 unopposed motion for extension of time to pay

for the appellate record and ORDER appellant to file, no later than February 10, 2014, written

verification that she has paid or made arrangements to pay for the record.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE